Affirmed and Memorandum Opinion filed August 11, 2015.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-14-00889-CR
                             NO. 14-14-00890-CR

                 DANIEL REYNULFO EDISON, Appellant
                                      V.

                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 232nd District Court
                           Harris County, Texas
                 Trial Court Cause Nos. 1379135 & 1372460

                MEMORANDUM                    OPINION


      Appellant appeals his convictions for aggravated robbery. Appellant’s
appointed counsel filed a brief in which she concludes the appeal is wholly
frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeals are wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                       PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2